TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 25, 2015



                                      NO. 03-14-00509-CV


                         The University of Texas at Austin, Appellant

                                                 v.

                                   Dijaira B. Smith, Appellee




            APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
             REVERSED AND DISMISSED– OPINION BY JUSTICE FIELD




This is an appeal from the interlocutory order signed by the trial court on July 21, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that the trial court erred in

denying appellant’s plea to the jurisdiction. Therefore, the Court reverses the trial court’s

interlocutory order, grants the plea to the jurisdiction, and dismisses appellee’s suit for lack of

subject-matter jurisdiction. Appellee shall pay all costs relating to this appeal, both in this Court

and the court below.